Case: 1:19-cr-00035-SO Doc #: 24 Filed: 01/16/19 1 of 2. PagelD #: 89

 

  

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO
EASTERN DIVISION

UNITED STATES OF AMERICA,

es Fy

my

INDICTMENT

       

Plaintiff, e *
CASE NO.

)

)

)

) Title 18, United States Code,
) Section 2339B(a)(1)
)

)

)

)

)

)

DEMETRIUS N. PITTS,
aka “Abdur Raheem Rahfeeq,”
aka “Salahadeen Osama Waleed”

 

Defendant.
COUNT 1
(Attempting to Provide Material Support or Resources to a Foreign Terrorist Organization, in
violation of 18 U.S.C. § 2339B(a)(1))
The Grand Jury charges:

From in or around February 13, 2018 through on or about July 1, 2018, in the Northern
District of Ohio, Eastern Division, and elsewhere, Defendant DEMETRIUS N. PITTS, aka
“Abdur Raheem Rahfeeg,” aka “Salahadeen Osama Waleed,” a citizen of the United States, did
knowingly attempt to provide material support and resources, as that term is defined in Title 18,
United States Code, Section 2339A(b), including personnel (including himself) and services, to a
foreign terrorist organization, namely al Qa’ida, also known as al Qaeda, which at all relevant

times was designated by the Secretary of State as a foreign terrorist organization pursuant to

Section 219 of the Immigration and Nationality Act, knowing that the organization was a
Case: 1:19-cr-00035-SO Doc #: 24 Filed: 01/16/19 2 of 2. PagelD #: 90

designated terrorist organization and that the organization has engaged in and engages in terrorist

activity and terrorism, in violation of Title 18, United States Code, Section 2339B(a)(1).

A TRUE BILL.

Original document -- Signatures on file with the Clerk of Courts pursuant to the E-Government
Act of 2002. .
